March 21, 2013 VIA EDGAR CORRESPONDENCE Mr. Brad Skinner Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Re:CAMAC Energy, Inc. Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 15, 2012 Definitive Proxy Statement on Schedule 14A Filed April 30, 2012 Response dated February 15, 2013 File No. 1-34525 Dear Mr. Skinner: We refer to a telephonic conversation of March 12, 2013 between Mr. Michael Faye, Staff Accountant of the Securities and Exchange Commission (“SEC”), and the undersigned of CAMAC Energy Inc. (the “Company”).Further to such conversation, we are providing supplemental information to the Staff in connection with our response in our February 15, 2013 letter to the Staff’s prior comment number 3. Table 1 below illustrates the approach we took to risk adjust the Company’s future net cash flows as of December 31, 2011.Table 2 represents the summary projection of reserves and revenue contained in the Company’s 2011 reserve report from Netherland, Sewell & Associates, Inc. and supports the Undiscounted Future Net Revenues Less Costsshown in Table 1 for each reserve category.Table 2 also shows how capital costs and operating expense have been taken into account in the calculation of the future net cash flows.Please note that for probable reserves no additional development wells are required, but rather, the incremental reserves would result from improved well performance from existing wells (Oyo-7, 8 & 9) and therefore no additional capital expenditures would be required. Additional operating expenditures would be required, however, due to longer field life for the probable reserves. For the possible reserves, new wells (Oyo -10, 11 and 12) will be required in the eastern part of the field and therefore both additional capital expenditures and operating expenditures would be incurred. In connection with its response, CAMAC Energy Inc. acknowledges that: ● CAMAC Energy Inc. is responsible for the adequacy and accuracy of the disclosures in the filings; ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and ● CAMAC Energy Inc. may not assert Staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. If you have any questions or comments regarding this letter, please contact the undersigned at 713-797-2961. Very truly yours CAMAC Energy Inc. By: Nicolas J. Evanoff Senior Vice President & General Counsel Table 1 Future Net Cash Flows from Proved (P1), Probable (P2), and Possible (P3) Reserves - December 31, 2011 CAMAC Energy Inc. Share of Oyo Field 12/31/2011 Risked Productive Undiscounted Carrying Basis Undiscounted Future Revenues Less Costs Amount Excess/(Def). Unadjusted Risk Risk for Risk Factor Adjusted Net proved reserves 12/31/11 Net probable - incremental Net possible - incremental Total 12/31/11 Table 2 SUMMARY PROJECTION OF RESERVES AND REVENUE CAMAC ENERGY INC. INTEREST OYO FIELD, OIL MINING LEASE 120, OFFSHORE NIGERIA AS OF DECEMBER 31, 2011 PROVED(1P)RESERVES OilReserves Future Gross Net Capital Net Operating Future Net Cumulative PWat Period Gross Net Revenue Taxes Costs Expense Revenue 10.0% Ending (MBBL) (MBBL) $(M) $(M) $(M) $(M) $(M) $(M) 12-31-2012 12-31-2013 ) 12-31-2014 12-31-2015 12-31-2016 12-31-2017 12-31-2018 12-31-2019 12-31-2020 12-31-2021 Total PROBABLE(2P)UNDEVELOPED RESERVES OilReserves Future Gross Net Capital Net Operating Future Net Cumulative PWat Period Gross Net Revenue Taxes Costs Expense Revenue 10.0% Ending (MBBL) (MBBL) $(M) $(M) $(M) $(M) $(M) $(M) 12-31-2012 ) 12-31-2013 ) 12-31-2014 ) 12-31-2015 ) 12-31-2016 12-31-2017 12-31-2018 12-31-2019 12-31-2020 12-31-2021 Total 0 POSSIBLE(3P)UNDEVELOPED RESERVES OilReserves Future Gross Net Capital Net Operating Future Net Cumulative PWat Period Gross Net Revenue Taxes Costs Expense Revenue 10.0% Ending (MBBL) (MBBL) $(M) $(M) $(M) $(M) $(M) $(M) 12-31-2012 12-31-2013 ) 12-31-2014 ) 12-31-2015 12-31-2016 12-31-2017 12-31-2018 12-31-2019 12-31-2020 12-31-2021 4 118.3 Total Totals may not add because of rounding. BASED ON SEC PRICE AND COST PARAMETERS All estimates and exhibits herein are part of this NSAI report and are subject to its parameters and conditions.
